DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 9, 11-14 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 8, 12 and 17 of U.S. Patent No. 10,611,611. Although the claims at issue are not identical, they are not patentably distinct from each other because the limtiations in claims 1-2, 9, 11-14 and 16-19 are anticipated by claims 1-3, 6, 8, 12 and 17 of U.S. Patent No. 10,611,611.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bronto WO 2011/128510 (hereinafter Bronto).

    PNG
    media_image1.png
    642
    620
    media_image1.png
    Greyscale

Re. Cl. 1, Bronto discloses: A lift device (Fig. 1) comprising: a base (2 and 4, Fig. 1-2); a boom (3, Fig. 1) coupled to the base (see Fig. 1); and an actuator assembly  (8, Fig. 3-4) having (i) a first end coupled to the base (see Fig. 1-4, via 4) and (ii) an opposing second end coupled the boom (see Fig. 4, via 9), the actuator assembly comprising: a first actuator (left 8 Fig. 4); a second actuator (right 8, Fig. 4); and a coupler coupling the first actuator and the second actuator together at or proximate one of the first end or the opposing second end of the actuator assembly (see annotated figure 4; or the end of 14s which pivotally attached to 4); wherein the coupler is pivotally coupled to a pivot point of one of the boom or the base (see Fig. 4, at 11); and wherein the coupler pivots with the first actuator and the second actuator about the pivot point (see Fig. 1-4, by being a part of 14, the coupler would pivot with the actuator).
Re. Cl. 2, Bronto discloses: the coupler is a first coupler (see annotated figure 4), further comprising a second coupler (16, Fig. 6) extending between and flexibly coupling the first actuator and the second actuator proximate the other of the first end or the opposing second end of the actuator assembly (see Fig. 6, the coupler 16 flexibly couples the actuators since it enables the actuators to be in two different positions, locked or unlocked).
Re. Cl. 3, Bronto discloses: the pivot point is a first pivot point (see Fig. 4, at 11), and wherein the actuator assembly includes: a third coupler positioned at an end of the first actuator opposite the first coupler (upper end of left 10, Fig. 4), the third coupler pivotally coupling the first actuator to a second pivot point of one of the boom or the base (see Fig. 4, to 12); and a fourth coupler (upper end of right 10, Fig. 4) positioned at an end of the second actuator opposite the first coupler, the fourth coupler pivotally coupling the second actuator to a third pivot point of one of the boom or the base (see Fig. 4, to 12).
Re. Cl. 4, Bronto discloses: the second coupler is positioned between (i) the first coupler and (ii) the third coupler and the fourth coupler (see Fig. 4-6).
Re. Cl. 5, Bronto discloses: the first pivot point is defined by the base (see Fig. 4), the second pivot point is defined by the boom (see 12, Fig. 4), and the third pivot point is defined by the boom (see 12, Fig. 4).
Re. Cl. 6, Bronto discloses: the first pivot point is defined by the boom, the second pivot point is defined by the base, and the third pivot point is defined by the base (Paragraph 0033, Lines 1-3, in the reverse position as discussed in Paragraph 0033 would result in the claimed configuration).
Re. Cl. 7, Bronto discloses: the second coupler facilitates relative movement between the first actuator and the second actuator (see Fig. 6; by having 16 connect the actuators, when one actuator is locked, the other is locked also, therefore having relative movement).
Re. Cl. 8, Bronto discloses: the boom includes a first boom and a second boom pivotally coupled to the first boom (see 3a and 3b, Fig. 1).
Re. Cl. 9, Bronto discloses: the boom is a telescopic (Paragraph 0024, Lines 16-17).
Re. Cl. 10, Bronto discloses: the base includes a turntable (see 4, Fig. 4; rotating about direction c), and wherein the boom and the first end of the actuator assembly are pivotally coupled to the turntable (see Fig. 4).
Re. Cl. 16, Bronto discloses: An actuator assembly (Fig. 1) comprising: a first actuator (left 8, Fig. 4) having a first end and an opposing second end (see Fig. 4); a second actuator (right 8, Fig. 4) having a third end and an opposing fourth end (see Fig. 4); and a coupler (see annotated figure 4; ; or the end of 14s which pivotally attached to 4) coupling the first end of the first actuator and the third end of the second actuator together (see Fig. 4); wherein the coupler facilitates pivotally coupling the first end of the first actuator and the third end of the second actuator to a pivot point (11, Fig. 4); and wherein the coupler is configured to pivot with the first end of the first actuator and the third end of the second actuator about the pivot point (see Fig. 1-4, by being a part of 14, the coupler would pivot with the actuator).
Re. Cl. 17, Bronto discloses: the coupler is a first coupler (see annotated figure 4), further comprising a second coupler (16, Fig. 6) extending between and flexibly coupling the first actuator and the second actuator proximate the opposing second end of the first actuator and the opposing fourth end of the second actuator (see Fig. 6; (see Fig. 6, the coupler 16 flexibly couples the actuators since it enables the actuators to be in two different positions, locked or unlocked).
Re. Cl. 18, Bronto discloses: the second coupler facilitates relative movement between the first actuator and the second actuator (see Fig. 6; by having 16 connect the actuators, when one actuator is locked, the other is locked also, therefore having relative movement).
Re. Cl. 19, Bronto discloses:  a third coupler (upper end of left 10, Fig. 4) positioned at the opposing second end of the first actuator (see Fig. 4), the third coupler facilitates pivotally coupling the opposing second end of the first actuator to a second pivot point (see Fig. 4, 12); and a fourth coupler (upper end of right 10, Fig. 4) positioned at the opposing fourth end of the second actuator (see Fig. 4), the fourth coupler facilitates pivotally coupling the opposing fourth end of the second actuator to a third pivot point (see Fig. 4, 12).
Re. Cl. 20, Bronto discloses: the second coupler is positioned between (i) the first coupler and (ii) the third coupler and the fourth coupler (see Fig. 4-6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hilton US 8,899,901 (hereinafter Hilton) in view of Bronto.
Re. Cl. 11, Hilton discloses: A boom assembly (Fig. 1) comprising: a boom (32 and 34, Fig. 8) including: a first boom (32, Fig. 8); and a second boom (34, Fig. 8) pivotally coupled to the first boom (see Fig. 8, at 36); and an actuator assembly (44 and 45, Fig. 8) having (i) a first end coupled to the first boom and (ii) an opposing second end coupled the second boom (see Fig. 8), the actuator assembly comprising: a first actuator (44, Fig. 8); a second actuator (45, Fig. 8).
Re. Cls. 11-13, Hilton does not disclose and a coupler coupling the first actuator and the second actuator together at or proximate the first end of the actuator assembly; wherein the coupler is pivotally coupled to a pivot point of the boom; and wherein the coupler pivots with the first actuator and the second actuator about the pivot point (Cl. 11), the coupler is a first coupler, further comprising a second coupler extending between and flexibly coupling the first actuator and the second actuator proximate the opposing second end of the actuator assembly (Cl. 12) or the pivot point is a first pivot point, and wherein the actuator assembly includes: a third coupler positioned at an end of the first actuator opposite the first coupler, the third coupler pivotally coupling the first actuator to a second pivot point of the boom; and a fourth coupler positioned at an end of the second actuator opposite the first coupler, the fourth coupler pivotally coupling the second actuator to a third pivot point of the boom (Cl. 13). Bronto discloses an actuator (Fig. 4) which includes a first actuator and a second actuator (see 10s, Fig. 4).  Re. Cl. 11, Bronto discloses a coupler (see annotated figure 4; ; or the end of 14s which pivotally attached to 4) coupling the first actuator and the second actuator together (see Fig. 4, via connection to 4); wherein the coupler is pivotally coupled to a pivot point (11, Fig. 4); and wherein the coupler pivots with the first actuator and the second actuator about the pivot point (see Fig. 1-4, by being a part of 14, the coupler would pivot with the actuator).  Re. Cl. 12, Bronto disclose the coupler is a first coupler (see annotated figure 4), further comprising a second coupler (16, Fig. 6) extending between and flexibly coupling the first actuator and the second actuator proximate the other of the first end or the opposing second end of the actuator assembly (see Fig. 6, the coupler 16 flexibly couples the actuators since it enables the actuators to be in two different positions, locked or unlocked).  Re. Cl. 13, Bronto discloses the pivot point is a first pivot point (see Fig. 4, at 11), and wherein the actuator assembly includes: a third coupler positioned at an end of the first actuator opposite the first coupler (upper end of left 10, Fig. 4), the third coupler pivotally coupling the first actuator to a second pivot point of one of the boom or the base (see Fig. 4, to 12); and a fourth coupler (upper end of right 10, Fig. 4) positioned at an end of the second actuator opposite the first coupler, the fourth coupler pivotally coupling the second actuator to a third pivot point of one of the boom or the base (see Fig. 4, to 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator assembly of Hilton to include the locking mechanism of Bronto since Bronto states that such a modification enables the device to be locked in its operating position (Abstract, Lines 13-15).
Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen US 8047343, Hung US 8245991 and Schwindt 7559396 disclose known couplers which function to secure neighboring actuators together. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632